Wheeler, J.
It does not become necessary to examine the many questions presented by the assignment of errors, and in argument, because we are of opinion that, upon the plaintiffs averments and proof, the action cannot be maintained.
*140The retainer, or employment, was for the professional services of the plaintiff in a case, which was not to be tried until the succeeding Term of the Court. This suit was brought before that period arrived. It is plain that the action could not be maintained for services thereafter to be rendered. The plaintiff therefore sued, first, for a mere retainer, and proceeded by attachment. He afterwards amended, averring that the defendant had discharged him from his employment, and claiming compensation for the services actually rendered. But the alleged discharge was after the bringing of this suit; and we are of the opinion that the bringing of the suit, under the circumstances, and in the manner in which it was brought, was sufficient, without adverting to other matter, to authorize the discharge, and release the plaintiff from the obligation imposed by the retainer, and dissolve the relation of attorney and client between the parties. That is a confidential relation, and implies a mutual trust, confidence and good will, which it is not to be supposed could subsist between these parties, after the bringing of this suit, under the circumstances The question of the sufficiency of the cause to authorize the discharge of the plaintiff, was left by the Court to the jury • but as there was and could be no .question about the facts, appearing by the record and the pleadings, we think it was the province of the Court to decide upon its sufficiency in point of law ; and that it was legally sufficient.
The defendant having been thus discharged by the plaintiff from the obligation which hehad incurred by his having retained him as his counsel, the only remaining ground of action was the services actually rendered. The only services which could legitimately be rendered in such a case, at such a time, were the procuring of bail, if the case was bailable, and the giving of advice respecting the summoning of witnesses, and preparing the defence. Without commenting upon the evidence, it may suffice to say, that the services it discloses were not of a character to constitute a good and valid, or legal considera *141tion to support any promise, express or implied. A contract) the consideration of which was such advice to a party as was calculated to enable, if not to induce him, to elude the process of the law, and such advice to the officer, entrusted with the execution of process, as was calculated to induce him to violate his duty, cannot be sustained. There may be matter of explanation which does not appear ; and it will suffice for the disposition of this case, that it does appear that whatever services were rendered were mixed with others, so contrary to public policy, as that the law will not imply a promise to pay for them. As therefore, it manifestly appears that the plaintiff's cause of action is not such as the law will permit a recovery upon, it is unnecessary to remand the case for a new trial. The judgment will therefore be reversed, and the case dismissed.
Reversed and dismissed.